Exhibit 10(l)

 

ELEVENTH AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

 

THIS ELEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (“Eleventh
Amendment”) is made and entered into as of the 25th day of November, 2003, by
and between Equus II Incorporated, a Delaware corporation, with offices and
place of business at 2929 Allen Parkway, Houston, Texas 77019 (hereinafter
called “Borrower”) and Banc of America Strategic Solutions, Inc. (assignee of
BANK OF AMERICA, N.A. pursuant to that certain Assignment and Assumption dated
September 5, 2003), with offices at 101 North Tryon Street, NC1-001-13-26,
Charlotte, North Carolina 28255 (hereinafter called “Lender”). For and in
consideration of the mutual covenants and agreements herein contained, Borrower
and Lender hereby amend as of the date of this Agreement that certain Second
Amended and Restated Loan Agreement between Borrower and Lender dated as of the
1st day of June, 1999, as previously amended (“Loan Agreement”), in the
following respects:

 

Section 1. Amendments to Loan Agreement.

 

A. Section 1.2 is amended to delete the definitions of “Maturity Date” and
replace it with the following:

 

“Maturity Date” means January 31, 2004.

 

B. Section 4.1 is hereby amended by adding a new subsection (d) as follows:

 

(d) indebtedness of borrowed money not to exceed $3,000,000.00 from Richard
Wallrath or his affiliates secured by the collateral described in Section
4.4(c).

 

1



--------------------------------------------------------------------------------

C. Section 4.4 is hereby amended by adding a new subsection (c) as follows:

 

(c) the grant of a security interest in up to 525,000 shares of the common stock
of Champion Window Holdings Inc. to secure the loan permitted pursuant to
Section 4.1(d).

 

C. Section 3.11 is hereby deleted and the following is substituted in its place:

 

3.11 Mandatory Repayment of Facility A Note. In the event of a sale of shares
owned by Borrower in a portfolio company or the repayment of a loan from
Borrower to a portfolio company, Borrower shall repay Facility A by an amount
equal to such sale proceeds and/or loan repayment and Lender’s commitment
hereunder shall be permanently reduced by such repayment as provided in Section
1.3(a), provided that Borrower may sell up to $1,500,000 of common stock of NCI
Building Systems, Inc. and not be required to apply such proceeds to reduce the
Facility A Note.

 

Section 1.2. Extension Fee.

 

Borrower and Lender hereby agree that a fee in the amount $10,000.00 will be
paid to Lender upon closing of this transaction. Borrower and Lender further
agree that a fee in the amount of $25,000.00 will be paid to Lender on December
31, 2003 if the Facility A Note, in the principal amount of $10,000,000.00 of
even date herewith, has not been paid in full on or before December 31, 2003.

 

Section 2. Closing.

 

The closing of the transactions contemplated by this Eleventh Amendment is
subject to the satisfaction of the following conditions.

 

2.1 Counsel to Lender. All legal matters incident to the transactions herein
contemplated shall be satisfactory to Gardere Wynne Sewell LLP, counsel to the
Lender.

 

2.2 Required Documents.

 

(a) The Lender shall have received certified copies of resolutions of the Board
of Directors of the Borrower in form and substance satisfactory to Lender with
respect to

 

2



--------------------------------------------------------------------------------

authorization of this Eleventh Amendment, the Facility A Note of the Borrower
dated the date hereof in favor of the Lender in the original principal amount of
$10,000,000.00 (the “Note”), and the Ratification of Security Agreement-Pledge
dated as of the date hereof (the “Ratification of Security Agreement”).

 

(b) The Lender shall have received fully executed copies of this Eleventh
Amendment, the Note, the Ratification of Security Agreement and the other
instruments or certificates related hereto together with the true signatures of
such officers.

 

(c) The Lender shall have received originals of all certificates, notes or other
instruments subject to the Security Agreement - Pledge dated as of March 18,
1996 between Borrower and Lender, as ratified by the Ratification of Security
Agreement.

 

Section 3. Ratification. Except as amended hereby, the Loan Agreement shall
remain unchanged and the terms, conditions, representations, warranties, and
covenants of said Loan Agreement and the Security Instruments, including but not
limited to the Security Agreement-Pledge, are true as of the date hereof, are
ratified and confirmed in all respects and shall be continuing and binding upon
the parties.

 

Section 4. Defined Terms. All terms used in this Eleventh Amendment which are
defined in the Loan Agreement shall have the same meaning as in the Loan
Agreement, except as otherwise indicated in this Eleventh Amendment.

 

Section 5. Multiple Counterparts. This Eleventh Amendment may be executed by the
parties hereto in several separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
agreement.

 

3



--------------------------------------------------------------------------------

Section 6. Applicable Law. This Eleventh Amendment shall be deemed to be a
contract under and subject to, and shall be construed for all purposes in
accordance with the laws of the State of Texas.

 

Section 7. Final Agreement. THE WRITTEN LOAN AGREEMENTS IN CONNECTION WITH THIS
ELEVENTH AMENDMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE BORROWER AND THE
LENDER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE BORROWER AND THE LENDER. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE LENDER AND THE BORROWER.

 

IN WITNESS WHEREOF, the parties have caused this Eleventh Amendment to be
executed by their duly authorized officers as of the 25th day of November, 2003.

 

EQUUS II INCORPORATED By:   /s/    NOLAN LEHMAN            

--------------------------------------------------------------------------------

Name:

  Nolan Lehman

Title:

  President

 

BANC OF AMERICA STRATEGIC SOLUTIONS, INC. By:   /S/     DAVID STRICKERT        
   

--------------------------------------------------------------------------------

Name:

  David Strickert

Title:

  SVP

 

4